Opinion issued June 27, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00678-CV
                           ———————————
DONALD YOUNG, DORIS YOUNG, AND DONNA HOLCOMB, Appellants
                                        V.
                       CHRIS DI FERRANTE, Appellee



               On Appeal from the County Court at Law No. 3
                         Galveston County, Texas
                   Trial Court Cause No. CV0052700C


                         MEMORANDUM OPINION

      Appellee, Chris Di Ferrante, moves to dismiss the appeal because appellants,

Donald Young, Doris Young, and Donna Holcomb, have not filed a brief. We

grant appellee’s motion and dismiss the appeal.
      Appellants’ brief was first due on January 10, 2013. See TEX. R. APP. P.

38.6(a) (governing time to file brief). On January 25, 2013, the Court notified

appellants that a brief had not been filed and required a response. On February 8,

2013, the Court granted appellants’ first motion for extension of time to file a brief.

See TEX. R. APP. P. 38.6(d). On April 17, 2013, the Court granted appellants’

second motion for extension of time to file a brief, directing that a brief be filed no

later than May 15, 2013 and noting that no further extensions would be granted.

See id. On May 30, 2013, the Court notified appellants that a brief had not been

received and that the appeal was subject to dismissal if appellants did not file,

within 10 days, a brief or a motion for extension of time to file a brief. See TEX. R.

APP. P. 38.8(a) (governing failure to file brief and providing for dismissal of

appeal), 42.3(b) (allowing involuntary dismissal of appeal). Appellants did not

respond.

      On May 23, 2013, appellee moved to dismiss the appeal for want of

prosecution because appellants had not filed a brief. Appellants did not respond.

      We grant appellee’s motion and dismiss the appeal for want of prosecution.

We dismiss any other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                          2